United States Court of Appeals
                             FOR THE EIGHTH CIRCUIT
                                     ___________

                                     No. 97-1769
                                     ___________

United States of America,                 *
                                          *
             Appellee,                    *
                                          * Appeal from the United States
      v.                                  * District Court for the
                                          * Eastern District of Missouri.
Michael Johnson,                          *
                                          *      [UNPUBLISHED]
             Appellant.                   *
                                     ___________

                            Submitted: September 5, 1997
                                Filed: September 10, 1997
                                    ___________

Before FAGG, BOWMAN, and MURPHY, Circuit Judges.
                          ___________

PER CURIAM.
        St. Louis, Missouri narcotics officers arrested Michael Johnson and his girlfriend
after discovering marijuana in luggage belonging to the two on a Greyhound bus bound
for New York. Johnson later pleaded guilty to possessing more than forty-seven
kilograms of marijuana with intent to distribute, in violation of 21 U.S.C. § 841(a)(1)
(1994). The District Court1 reduced Johnson&s base offense by two levels for being a
“minor participant,” see U.S. Sentencing Guidelines Manual § 3B1.2(b) (1995); and




      1
        The Honorable Carol E. Jackson, United States District Judge for the Eastern
District of Missouri.
sentenced Johnson to twenty-four months' imprisonment and three years' supervised
release. Johnson appeals, and we affirm.

       Johnson argues, as he did below, that he was entitled to a four-level reduction
as a “minimal participant” under U.S. Sentencing Guidelines Manual § 3B1.2(a)
(1995). We conclude that the District Court did not err in denying him such a
reduction. See United States v. McCarthy, 97 F.3d 1562, 1574, 1579 (8th Cir. 1996)
(standard of review), cert. denied, 117 S. Ct. 1011, 1284 (1997). The record shows
that although Johnson was recruited by his girlfriend--who was recruited by another
person--both Johnson and his girlfriend expected to be paid for transporting a relatively
large amount of marijuana from California to Rhode Island. See U.S. Sentencing
Guidelines Manual § 3B1.2 cmt. 2 (1995) (minimal-participant reduction is to be used
“infrequently”); United States v. Garvey, 905 F.2d 1144, 1146 (8th Cir. 1990) (per
curiam) (participant status turns on culpability not courier status; drug quantity is
relevant factor in determining culpability).

      Accordingly, we affirm.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                          -2-